Citation Nr: 1028548	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-04 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for an upper back 
disability, to include arthritic changes.

2.  Entitlement to service connection for a low back disability, 
to include arthritic changes.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. H. Stubbs


INTRODUCTION

The Appellant served in the Army National Guard, with active duty 
for training (ACDUTRA) dates from May 1979 to August 1979, 
December 1990 to May 1991, and January 2003 to May 2003, and with 
additional inactive duty dates.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The appellant appeared and testified at a personal hearing in 
January 2010 before the undersigned Acting Veterans Law Judge 
sitting at the central office in Washington, DC.  A transcript of 
the hearing is contained in the record.

The  issues of entitlement for service connection for a 
digestive condition secondary to prescribed medications, 
service connection for a right shoulder disability, 
service connection for sleep apnea, service connection for 
tinnitus, service connection for bilateral hearing loss, 
service connection for high blood pressure, service 
connection for headaches secondary to high blood pressure, 
and entitlement to total disability due to individual 
unemployability have been raised by the record, but have 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  There are no records showing complaints of, treatment for, or 
a diagnosis of an upper back disability from the date the 
Appellant filed a claim for service connection. 

3.  A low back disability it is not shown to have developed as a 
result of an established event, injury, or disease during active 
or ACDUTRA service nor as a result of an injury during INACDUTRA 
service.  The medical opinion of record provided a negative nexus 
opinion between the Appellant's current low back disability and 
service.  The Appellant noted that for nine years following his 
in-service injury he did not have problems with his low back.


CONCLUSIONS OF LAW

1.  An upper back disability was not incurred in or aggravated by 
service, nor may service incurrence be presumed.  38 U.S.C.A. 
§§ 101(21), 1110, 1112, 1113, 1131 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

2.  A low back disability was not incurred in or aggravated by 
service, nor may service incurrence be presumed.  38 U.S.C.A. 
§§ 101(21), 1110, 1112, 1113, 1131 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Appellant filed his service connection claims in 
October 2005.  Thereafter, he was notified of the provisions of 
the VCAA by the RO in correspondence dated in November 2005 and 
September 2007.  The letters notified the Appellant of VA's 
responsibilities in obtaining information to assist him in 
completing his claim, identified his duties in obtaining 
information and evidence to substantiate his claim, and provided 
other pertinent information regarding VCAA.  Thereafter, the 
claim was reviewed and a supplemental statement of the case 
(SSOC) was issued in February 2009.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in the September 2007 
letter.  The notice requirements pertinent to the issues on 
appeal have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.

The Appellant has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claim 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  The Appellant's service 
treatment records and VA treatment records were obtained and 
associated with his claims file.  He was also afforded a VA 
medical examination in December 2008 to assess the current nature 
of his claimed disability.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  
Though he requested that the record be left open for 60 days 
after his hearing so that he might obtain private treatment 
records, no additional records were submitted and he did not 
provide written consent for the VA to attempt to obtain any 
additional records.  The Veteran has been notified of the 
evidence and information necessary to substantiate his claim, and 
he has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of 
the development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in substantiating 
his claim.

Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.303 (2009).  VA law provides that 
active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from a disease or injury incurred 
in or aggravated in line of duty, or any period of inactive duty 
training (INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.6(a), (d) (2009); Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).

ACDUTRA is, generally, full-time duty in the Armed Forces 
performed by reserves for training purposes.  38 C.F.R. 
§ 3.6(c)(1) (2009).  Service connection for a person on INACDUTRA 
is permitted only for injuries, not diseases, incurred or 
aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 
484, 485 (1993).  VA's General Counsel has held that it was the 
intention of Congress when it defined active service in 38 
U.S.C.A. § 101(24) to exclude inactive duty training during which 
a member was disabled or died due to nontraumatic incurrence or 
aggravation of a disease process.  VAOPGCPREC 86-90 (Jul. 18, 
1990).

Service connection can be granted for certain diseases, including 
arthritis, if manifest to a degree of 10 percent or more within 
one year of separation from active service.  Such diseases shall 
be presumed to have been incurred in service even though there is 
no evidence of disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during the 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2009).

The benefit of the doubt rule provides that the Appellant will 
prevail in a case where the positive evidence is in a relative 
balance with the negative evidence.  Therefore, the Veteran 
prevails in his claim when (1) the weight of the evidence 
supports the claim or (2) when the evidence is in equipoise.  It 
is only when the weight of the evidence is against the Veteran's 
claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Appellant believes he is entitled to service connection for 
an upper back disability and a low back disability due to an 
injury he incurred during ACDUTRA in February 1991.  He reports 
that while serving as a tank commander his tank hit a large ditch 
formed from a wash-out, and he was thrown about inside his tank, 
injuring his back.  He believes this injury caused his later back 
disabilities.

Service treatment records from prior to 1991 do not show 
treatment for or complaints regarding his upper or lower back.  A 
February 1991 service treatment record showed that the Appellant 
complained of right upper back pain for two days.  He denied a 
specific injury, but noted he was a tank commander and he slept 
in his tank.  Pain increased with turning or twisting, or with 
deep breaths.  He denied radiation of pain, and any previous back 
problems.  He indicated his pain was just inferior to the right 
scapula, but it was nontender to palpation.  He was assessed with 
back pain, probably muscular.  By his April 1991 examination his 
back pain had resolved with the use of NSAIDs.  He did not 
indicate he had back problems on that examination, nor on his 
August 1995 or April 2000 examinations.  He reported his civilian 
occupation was as an industrial worker.  Additionally, on annual 
medical certificates from February 1995, August 1995, October 
1995, November 1996, September 1997, December 1998, November 
1999, and October 2000 the Appellant remarked that he was not 
taking prescription medication, had not had any medical problems, 
and had not been treated by a health care provider for any back 
problems.  

The next indication of back pain came from an October 2002 
memorandum, which noted the Appellant required further evaluation 
due to complaints of low back pain.  He was then given a pre-
deployment health assessment in February 2003, and he was found 
not deployable due to "serious back pain, pain in the right leg, 
and right foot/toe."  On a sick slip from February 2003 it was 
noted that his back pain and leg pain had lasted the prior seven 
months.  The examiner noted that without an MRI it was difficult 
to assess the dysfunction, but that there was a statement from a 
private physician that the Appellant could not endure strenuous 
activity due to back discomfort.  He was given a temporary 
physical profile to last until May 2003 due to back pain with 
disc bulges.  A physical therapist note from April 2003 noted 
that the Appellant worked as a plumber, and had previously worked 
at a manufacturing plant.  He reported back pain starting in 
September 2002, with gradual onset.  He also stated that in 1991 
he injured his back in a tank, but that he did not have problems 
for the following ten years.  X-ray reports were read to note 
decreased disc space at L5.  He was assessed with a probable disc 
bulge.

Private treatment records from Dr. K.L.H. note that in April 2001 
the Appellant complained of cold feet for the prior month, with 
no associated pain or weakness.  The physician felt that the 
symptoms were not serious.  In May 2004, he continued to have 
cold feet, which "felt strange" most of the time.  He denied 
back pain.  By June 2002 he was complaining of back pain which 
radiated down his right leg.  He denied trauma, and had no 
localized swelling or tenderness.  He was assessed with low 
back/right lower extremity pain with questionable arthritis.  The 
physician noted that his symptoms were not typical for 
radiculopathy.  In November 2002, he was treated for back pain, 
which he noted could have started when he was moving furniture at 
home or transferring heavy objects off a truck at work.

The Appellant submitted signed statements from three fellow 
servicemen who stated they were present when the Appellant 
suffered an injury to his back during a tactical training 
exercise in Fort Hood, Texas.

Transcripts from a December 2007 hearing before a Decision Review 
Officer (DRO) reveal that the Appellant testified he did not have 
back problems for 8 to 10 years after his initial injury in 1991.  
He also reported his belief that his upper and low back 
disabilities both stemmed from the 1991 accident.  

VA treatment records first showed a complaint of low back pain in 
October 2002; the Appellant reported his low back pain began one 
month prior, and that his pain radiated to his right leg.  He 
reported a history of trauma to his low back ten years prior, and 
no recent trauma.  He was noted to possibly have lumbar 
radiculopathy.  In November 2002 he reported that his treatment 
with steroids, muscle relaxers and anti-inflammatories were not 
helping, and the pain was still radiating down his right leg.  He 
was assessed with back pain, rule out herniated nucleus pulposus.  

In May 2005, x-ray reports were reviewed, and showed grade I 
spondylolisthesis of the L4-L5 with moderate degree and change at 
the L5 and S1.  August 2005, the Appellant sought treatment for 
chronic low back pain.  He was noted to have degenerative disc 
disease L5, S1 and L4-L5.  During an April 2006 neurosurgery 
consult the Appellant reported injuring his back in service, but 
that his back did not bother him immediately.  His pain started 
within the past few years, and increased to continuous pain in 
the past year.  He also noted that his pain radiated to both 
lower extremities.  Clinical impression was noted to be lumbago 
with questionable neurogenic claudication.  After review of MRI 
and x-ray reports, the physician noted evidence of broad base 
protrusions, and significant facet disease most marked at L4-5.  
On his left side there was evidence of a synovial cyst causing 
encroachment into the thecal sac, which was likely contributing 
to his symptoms.  Surgery was discussed to decompress the L4-5.  

In December 2008 the Appellant was afforded a VA spine 
examination; the claims file was reviewed in conjunction with the 
evaluation.  The examiner noted that there was no evidence of 
back problems in his National Guard record prior to February 
1991.  The Appellant reported an injury to his back in 1991 when 
his tank ran into a washed out gully.  He stated that his back 
was fine for several years afterwards, but he started having leg 
pain in 1996.  He stated that he was told his leg pain was due to 
his back.  At the time of the examination he was self-employed, 
owning a lawn care business.  X-rays were obtained, and no 
abnormalities were reported on x-ray.  He was assessed with 
lumbar spondylosis and degenerative disc disease with Grade I 
spondylolisthesis of L4 on L5 with synovial cyst and no objective 
evidence of an upper back impairment.  After a thorough review of 
the claims file and examination of the Appellant, the examiner 
opined that the back pain reported in service resolved as there 
was no reported problems afterward for a number of years.  He 
felt it was less likely than not that the present complaints were 
a direct or proximate result of any incident or occurrence in the 
military.  He noted the reported findings in the records are more 
likely related to changes associated with aging rather than 
representative of post traumatic changes.

In January 2010, the Appellant testified at a central office 
hearing that the only trauma he has had to his back occurred in 
1991 when his tank hit a washed out gully and he was thrown about 
in the turret in his tank.  He stated he sought treatment, was 
prescribed medication, and stayed off duty for three days after 
the accident.  He reported he did not have any problems for 
several years after the accident, which he attributed to being 
young.  He noted the next time he had problems was in 1999, when 
his legs began to bother him.  He stated that a neurosurgeon 
asked him if he was ever in any accidents, and that he replied 
that the 1991 accident was the only accident in his history.  He 
requested that the record be left open for 60 days so that he 
could supply additional evidence in the form of private treatment 
records.  No additional records were provided within the 60 days.

Regarding the Appellant's claim for service connection for an 
upper back disability, there is no evidence of a current 
disability, and as such service connection is not warranted.  The 
Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to cases 
where such incidents have resulted in disability.  See 38 
U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as 
here, medical evidence establishes that the Appellant does not 
have the claimed disability upon which to predicate a grant of 
service connection, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
instant case, the claim for service connection for an upper back 
disability must be denied, because the first essential criterion 
for a grant of service connection-evidence of a current 
disability upon which to predicate a grant of service connection-
has not been met.  The February 1991 in-service complaint of 
right upper back pain near the right scapula is the only 
suggestion of an upper back disability.  The December 2008 VA 
examiner noted that there was no objective evidence of an upper 
back impairment.  Post-service treatment records did not contain 
complaints of or treatment for an upper back disability.

Regarding the Appellant's claim for service connection for a low 
back disability, there is a negative nexus opinion, and the 
Appellant has not averred continuity of symptomatology; as such 
service connection is not warranted.  Service treatment records 
contain treatment for upper back pain in 1991.  The December 2008 
examiner provided the only medical opinion in the claims file, 
and found that it was less likely than not that his current low 
back disability was related, and that the low back disability was 
likely the result of aging.  

The Board emphasizes that it finds the Veteran credible as to the 
tank incident in service.  However, in testimony and written 
statement, the Appellant has been consistent in his reports that 
after his initial injury in 1991 he did not suffer from symptoms 
of a back disability for roughly 10 years.  He continued with 
manual labor employment and National Guard duty following his 
initial 1991 injury without seeking treatment or complaining of 
symptoms of back pain.  

Additionally, the Appellant did not seek treatment for low back 
pain as a result of the 1991 accident, and he was not diagnosed 
with degenerative disc disease within one year of his ACDUTRA 
service period ending in May 1991.  He was noted to have back 
problems beginning in 2002, prior to his last period of ACDUTRA 
service (January 2003 to May 2003).  During this last period of 
service he was put on a profile and was not deployed due to his 
back disability and high blood pressure.  As such, both 
presumptive and direct service connection for a low back 
disability are not warranted. 

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  The Appellant can attest to factual matters of which 
he had first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, and being placed off duty for three days.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the question of medical diagnoses or causation can only 
be made by individuals possessing specialized training and 
knowledge.  See Layno at 470 (1994) (providing that lay testimony 
is competent when it regards the readily observable features or 
symptoms of injury or illness), see Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Here, the Appellant was competent to testify as to his 
symptoms in service, and post service.  He is also a reliable 
historian, as he has been consistent throughout the claims file 
in his reports of the 1991 accident; however, he was unable to 
convey persuasive, credible continuity of symptomatology as he 
admits that he did not have symptoms of back pain for roughly ten 
years following the 1991 injury.  Additionally, there is no 
indication, treatment or testimony, that he had neck or upper 
back pain again after the 1991 injury.  

For the foregoing reasons, the claims for service connection for 
an upper back disability and a low back disability must be 
denied.  In arriving at the decision to deny the claim, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to service connection for upper back disability, to 
include arthritic changes is denied.

Entitlement to service connection low back disability, to include 
arthritic changes is denied.




____________________________________________
N. Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


